Citation Nr: 0516816	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 13, 1977 to 
December 23, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Albuquerque, New 
Mexico.  A copy of the hearing transcript has been associated 
with the claims file.

(The decision below addresses the issues of entitlement to 
service connection for asthma and whether a previously denied 
claim of service connection for an acquired psychiatric 
disorder should be reopened.  Consideration of the underlying 
claim of service connection for an acquired psychiatric 
disorder is deferred pending completion of the evidentiary 
development requested in the remand portion of the decision 
below.)


FINDINGS OF FACT

1.  The veteran's asthma is attributable to his military 
service.

2.  By a June 1997 rating action, the RO denied a claim of 
entitlement to service connection for nervous disability.  A 
statement of the case was issued in July 1997, but the 
veteran did not perfect an appeal.

3.  Evidence added to the record since the 1997 rating 
decision is new, and it relates to unestablished facts 
necessary to substantiate a claim of entitlement to service 
connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The veteran has asthma that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  A June 1997 rating action by which the RO denied a claim 
for service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(1996).  

3.  The evidence received since the June 1997 rating decision 
is new and material, and the claim of service connection for 
an acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Asthma 

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303 (2004).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).  

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

The veteran contends that his asthma did not preexist his 
military service, but that it was a result of pneumonia 
developed during service.  

Service medical records reflect that upon enlistment into 
service in September 1977, the veteran's lungs and chest were 
found to have been "normal."  A chest X-ray was negative.  
A Report of Medical History, dated in September 1977, 
reflects that the veteran denied having asthma, pain or 
pressure in his chest or shortness of breath.  October 1977 
reports are similar.  In late November and early December 
1977, the veteran was seen in sick call with complaints of 
chest pain.  At that time, he indicated that he had 
difficulty breathing and that his chest hurt.  Evaluations of 
the veteran's chest showed that he wheezed bilaterally.  It 
appears that the veteran was diagnosed as having bronchitis.  
On December 8, 1977, a diagnosis of bronchial asthma was 
recorded.  The veteran was instructed not to engage in any 
running or strenuous activity.  The next day, the veteran 
signed Form 204, Statement of Change of Medical Status, 
reflecting that service medical personnel had determined, and 
the veteran consented, that there had been a medical change 
in his condition since he was examined for service entrance; 
namely, that his bronchial asthma had preexisted service.  
Thereafter, a Medical Board determined that the veteran 
should be medically discharged from service, in part, because 
of his bronchial asthma, which was found to have preexisted 
service and not aggravated therein.  

Post-service VA treatment reports, dated from 1996 to 2003, 
pertinently reflect that the veteran continued to seek 
treatment for his asthma.  

At that outset, the Board notes that asthma was not "noted" 
on the veteran's entrance examination in September 1977.  
38 U.S.C.A. § 1111.  Consequently, the veteran is presumed to 
have been in sound condition at entry, at least as far as his 
asthma is concerned.   As already noted, to overcome this 
presumption of soundness, there must be both clear and 
unmistakable evidence that the claimed disability preexisted 
military service and clear and unmistakable evidence that it 
was not aggravated by service.  In this case, in early 
December 1977, medical personnel determined that the 
veteran's asthma had preexisted service and the appellant 
consented to such findings.  (see VA Form 204, Statement of 
Change of Medical Status).  Thus, while the Board finds such 
evidence tantamount to clear and unmistakable evidence that 
the veteran's asthma preexisted service, the record is devoid 
of evidence that it also clearly and unmistakably was not 
aggravated by service.  The medical board determined in a 
conclusory way that the veteran's asthma was not aggravated 
by service, but such evidence must be weighed against the 
fact that the veteran's asthma had obviously gone from the 
point of not being noticeable at entry to the point that he 
was not qualified for continued service.  Consequently, the 
Board does not find that the conclusory comment about there 
being no aggravation amounts to clear and unmistakable 
(undebatable) evidence that asthma was not aggravated.  
Therefore, the presumption of soundness attaches and the 
veteran is found to have been sound at service entrance.  

As noted above, shortly after the veteran's entrance into 
service, he began to experience chest pain and wheezing 
bilaterally, which led to him receiving a medical discharge 
as a result of asthma.  Thus, the veteran's asthma clearly 
manifested itself during service, and the evidence tends to 
show that it has existed as a chronic problem since.  As 
noted above, although asthma was clearly shown to have 
existed prior to service, the presumption of soundness has 
not been rebutted, which results in the peculiar situation 
where an award of service connection is warranted on a direct 
basis because the asthma was shown during service, and clear 
and unmistakable evidence does not exist to show that it was 
not aggravated.  VAOPGCPREC 3-2003.

II.  New and Material Evidence Claim

Once a VA decision addressing a claim becomes final, new and 
material evidence is required to reopen the claim.  "[I]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted above, in a June 1997 rating action, the RO denied 
service connection for a nervous (psychiatric) disorder.  In 
that decision, the RO concluded that a nervous disorder was 
not shown during service, at the time of separation from 
service or thereafter.  Thus, the RO determined that the 
veteran's claim was not well grounded as there was no medical 
evidence that the veteran had a nervous disorder that was 
either incurred in or aggravated by military service.  

As a result of the prior RO denial, service connection for an 
acquired psychiatric disorder may be considered on the merits 
only if new and material evidence has been received since the 
time of the June 1997 RO decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Evidence of record at the time of the RO's June 1997 rating 
action included the veteran's service medical records, which 
are devoid of any subjective complaints or clinical findings 
referable to an acquired psychiatric disorder.  

Evidence received since the June 1997 RO decision includes VA 
outpatient reports, dated from 1996 to 2003, reflecting that 
the veteran has been diagnosed as having various acquired 
psychiatric disorders to include, but not limited to, 
generalized anxiety disorder, panic disorder and major 
depression.  The VA outpatient reports are "new" because 
they were not previously of record at the time of the June 
1997 RO decision, and they are not cumulative.  These reports 
are material because the substance of the reports relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder.  In 
this regard, the reports reflect that that the veteran has 
been diagnosed as having an acquired psychiatric disorder, a 
fact which was not previously before the RO in June 1997.  
Accordingly, the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.


ORDER

Service connection for asthma is granted.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder; to this extent, the appeal is granted.


REMAND

In view of the reopening of the veteran's claim of service 
connection for an acquired psychiatric disorder, further 
development of the medical evidence is required.  In this 
regard, the veteran maintains that he has an acquired 
psychiatric disorder that is a result of being depressed and 
taunted by family members after he received a medical 
discharge from service because of his asthma.  Thus, in view 
of the Board's award of service connection for asthma in the 
decision above, the veteran should be scheduled for a VA 
psychiatric examination to determine whether any acquired 
psychiatric disorder is related to events in service or was 
caused or chronically worsened by his service-connected 
asthma.  See 38 C.F.R. §§ 3.303, 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In addition, a review of the VA outpatient reports, dated 
from 1996 to 2003, reflects that it is unclear as to whether 
the veteran is in receipt of Social Security disability 
benefits.  In this regard, when seen in the VA outpatient 
clinic in March 1998, it was noted that he had been working 
with the Social Security Administration (SSA) regarding a 
claim.  When seen in June and November 1998, he reported that 
he had spent his Social Security disability check.  However, 
when seen in July 2001, he related that he had filled out 
paperwork for Social Security, and that he could return to 
work.  The Board notes that SSA disability records of unknown 
or uncertain content are potentially pertinent to VA 
compensation claims.  Consequently the Board will defer 
action on this claim of service connection.  The RO should 
obtain all SSA records pertinent to the veteran's medical 
history.  38 C.F.R. § 3.159(c)(2) (2004); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, it appears that the veteran might have enrolled in a 
vocational rehabilitation program (see February 1998 VA 
outpatient report, reflecting that the veteran had met with 
the representative of an apprenticeship program).  Following 
a review of the claims folder, it does not appear that 
records pertaining to the veteran's vocational rehabilitation 
have been requested or obtained.  These records should be 
obtained prior to appellate review as they may be pertinent 
to the veteran's claim for service connection for an acquired 
psychiatric disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain and associate 
with the claims folder any vocational 
rehabilitation records that may be 
available.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any psychiatric disorder since service 
discharge in December 1977.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  The veteran should 
be given an opportunity to obtain them. 

3.  The RO should contact the veteran to 
ascertain whether he has in fact been 
ever awarded any SSA benefit based on 
disability.  If he has, sufficient detail 
should be obtained so that all pertinent 
SSA records may be sought.

4.  The RO should undertake any 
additional record development it 
determines to be indicated and then 
schedule the veteran for a VA psychiatric 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology any acquired 
psychiatric disorder found on 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination reports.  All indicated 
testing should be conducted, and a 
complete history should be elicited.

The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed psychiatric disorder 
originated in, or is otherwise traceable 
to, the veteran's military service or was 
caused or chronically worsened by 
service-connected asthma.  (The examiner 
should be informed of the veteran's 
contention that he has an acquired 
psychiatric disorder as result of being 
depressed because of the ramifications of 
having asthma.)  If it is determined that 
the veteran does not have an acquired 
psychiatric disorder due to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment by the RO.  
See 38 U.S.C.A §§ 5109B, 7112 (West 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


